DETAILED ACTION
This action is in response to the amendment filed on 9/20/2022 which was filed in response to the Final Rejection dated 5/23/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 10-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) in view of Kawai et al (USPGPUB 2018/0370097) and Miyazaki et al (USPGPUB 2014/0349096).
Regarding claims 1 and 13, Ueno discloses a decorative sheet, and a decorative member produced by using a decorative sheet [0001]. The decorative sheet 1 has an ornamental layer 3, a resin layer 4, and a surface-protecting layer 5, which are formed in this order on a base sheet 2 [0013] [Fig. 1].

    PNG
    media_image1.png
    291
    502
    media_image1.png
    Greyscale

Examiner’s note: Ueno’s base sheet 2 and surface-protecting layer 5 correspond to the claimed base material and surface-protecting layer, respectively (A decorative sheet comprising a base material and a surface- protecting layer). Ueno further discloses that the base sheet can comprise titanium white (wherein the base material contains a white pigment) (wherein the white pigment is titanium oxide) [0027]. The surface-protecting layer can be formed from an ionizing radiation-curable resin that is cured (wherein the curable resin is an ionizing radiation-curable resin – claim 13) [0048] [0071-76]. The ionizing radiation-curable resin can be formed from urethane (meth)acrylate-based oligomers (the surface-protecting layer is constituted of a cured product of a curable resin composition containing a urethane acrylate oligomer) [0052].
Ueno further discloses the presence of a resin layer 4 in the decorative sheet (see Figure 1 above) [0013] [0040-46]. A primer layer can be provided between two arbitrary layers so as to improve interlayer adhesion [0065]. When a resin layer is present, a primer layer is preferably provided between the surface-protecting layer and the resin layer (wherein the decorative sheet further comprises at least one of a resin layer and a primer layer between the base material and the surface-protecting layer) [0065]. UV absorber can be included in the base sheet [0033]. The base sheet can contain a light stabilizer [0033].
Ueno is silent with regard to the Martens hardness of the decorative sheet. Ueno is silent with regard to the presence of UV absorber in the resin layer or the primer layer.
Kawai discloses a transfer sheet, a decorative sheet, and a decorative article [0001]. The decorative sheet can impart a smooth and soft tactile impression [0005]. Protective layer 12 forms the outermost layer of the object to be transferred [0032]. When the protective layer has a Martens hardness from 2.0 to 40.0 N/mm2, a soft tactile impression can be felt when the protective layer is touched by hand [0032] [0046] and the decorative article 4 has a hardness sufficient to tolerate scratches, abrasions, and the like [0046] [0063].   
Ueno and Kawai are analogous because both disclose decorative sheets and articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2.  One of ordinary skill in the art would have been motivated to apply such a hardness to Ueno’s surface-protecting layer because this would lead to the advantages disclosed above by Kawai, i.e., a soft tactile impression when touched by hand with sufficient hardness to tolerate scratches, abrasions, and the like. Ueno discloses the desirability of having good scratch resistance for the decorative sheet [0015] [0040-41] [0044-45] [0047]. Ueno also discloses the desirability of the surface-protecting layer providing scratch resistance and abrasion resistance [0047] [0049] [0055]. Both Ueno and Kawai disclose using ionizing radiation-curable urethane resins to form the protective layer ([0048] [0050-56] of Ueno and [0032] [0062] of Kawai).
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 10 N/mm2 to 22 N/mm2 overlaps the prior art range of 2.0 to 40.0 N/mm2 (and a Martens hardness of the decorative sheet is 10 N/mm2 or more and 22 N/mm2 or less).
Ueno in view of Kawai is silent with regard to the presence of UV absorber in the resin layer or the primer layer.
Miyazaki discloses a decorative sheet comprising a base material, a colored ink layer, a primer layer, and a surface-protecting layer in this order and to a decorative metal plate using this decorative sheet [0001]. The decorative sheet 1 comprises a base material 2, a colored ink layer 3, a primer layer 4, and a surface-protecting layer 5 in this order, the surface-protective layer being a cured product of an ionizing radiation-curable resin composition [0019] [Fig. 1].

    PNG
    media_image2.png
    345
    497
    media_image2.png
    Greyscale

The primer layer 4 and the surface-protecting layer 5 preferably contain at least either one of an UV absorber and a light stabilizer weather resistance improver [0058] [0083-84]. Weather resistance includes resistance of the primer layer 4 against degradation and peel-off caused by ultraviolet light and the like, as well as resistance of the colored ink layer 3 and the base material 2 against degradation and discoloration caused by ultraviolet light and the like [0059]. The weather resistance improver is suitable for enhancing both of these effects [0059]. Blending the weather resistance improver into the surface-protecting layer improves the resistance of the colored ink layer 3 and the base material 2 against degradation and discoloration caused by ultraviolet light and the like [0086]. The content of the UV absorber in the primer layer 4 is preferably 0.1 to 50 parts by mass and more preferably 10 to 35 pbm relative to 100 pbm of the resin content forming the primer layer [0063]. The content of the UV absorber relative to 100 pbm of the resin content which forms the surface-protecting layer is preferably 0.1 to 20 pbm and more preferably 1 to 5 pbm [0085]. 
Miyazaki is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Miyazaki’s weather resistance improver containing at least either one of an UV absorber and a light stabilizer to Ueno’s primer layer and surface-protecting layer at the concentrations disclosed above (wherein the surface-protecting layer and the at least one layer of the resin layer and the primer layer contain an ultraviolet absorber) (wherein the content (M1) of the ultraviolet absorber in the at least one layer of the resin layer and the primer layer is larger than the content (M2) of the ultraviolet absorber in the surface-protecting layer) (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer – claim 15).  One of ordinary skill in the art would have been motivated to add this component to these layers in such concentrations because this would provide the advantages disclosed above by Miyazaki, i.e., enhanced resistance of the underlying layers from degradation and discoloration caused by ultraviolet light and the like.
Regarding claims 2-3, Ueno discloses an ornamental layer 3 between the base sheet 2 and the surface-protecting layer 5 (see Fig. 1 above) (The decorative sheet according to claim 1, wherein the decorative sheet further comprises a decorative layer between the base material and the surface-protecting layer – claim 2) [0013]. The ornamental layer can comprise titanium white colorant (at least one of the base material and the decorative layer containing a white pigment – claim 2) [0037]. Examiner’s note: see the rejection of claim 1 above for the presence of titanium white in the base sheet 2 (The decorative sheet according to claim 2, wherein the base material and the decorative layer contain a white pigment – claim 3).
Regarding claim 6, Ueno discloses that the amount of colorant (e.g. titanium white) is generally about 1 to 50 pbm based on 100 pbm of the resin constituting the base sheet (wherein the content of the white pigment in the base material is 1 part by mass or more and 50 parts by mass or less based on 100 parts by mass of a resin constituting the base material) [0028].
Regarding claim 7, Ueno is silent with regard to the amount of titanium white included in the ornamental layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the content of white pigment in the ornamental layer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is evident to a PHOSITA that the amount of white pigment/titanium white in the ornamental layer would affect the color of this layer and its relative transparency/opacity (The decorative sheet according to claim 2, wherein the content of the white pigment in the decorative layer is 5 parts by mass or more and 90 parts by mass or less based on 100 parts by mass of a resin constituting the decorative layer).
Regarding claims 10-12, Miyazaki discloses that the UV absorber can be triazine-based such as a hydroxyphenyltriazine-based UV absorber including 2-(2-hydroxy-4-[1-octyloxycarbonylethoxy]phenyl)-4,6-bis(4-phenylphenyl)-- 1,3,5-triazine (trade name "TINUVIN 479," produced by BASF) (wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer comprises a triazine-based absorber – claim 10) [0060-61]. Examiner’s note: this is the same hydroxyphenyl triazine compound disclosed in the original specification of the present invention (wherein the ultraviolet absorber contained in the surface-protecting layer and the at least one layer of the resin layer and the primer layer is a hydroxyphenyl triazine compound represented by general formula (1) – claim 11) (The decorative sheet according to claim 11, wherein the ultraviolet absorber is a hydroxyphenyl triazine compound represented by the general formula (1) where R11 is an alkylene group having 1 or more and 20 or less carbon atoms; R12 and R15 are each an alkyl ester group having an alkyl group having 1 or more and 20 or less carbon atoms; R13 and R14 are each an aryl group having 6 or more and 20 or less carbon atoms; and n11 and n12 are each 1 – claim 12) [0051-52].
Regarding claim 15, Ueno discloses that the base sheet can contain a light stabilizer (wherein at least one of the base material and the surface-protecting layer contains a light stabilizer) [0033].
Regarding claim 16, the limitations of claim 2 have been set forth above. Ueno further discloses that the ornamental layer can contain a stabilizer [0035].
Ueno is silent with regard to the presence of a light stabilizer in the ornamental layer (decorative layer).
Miyazaki discloses that the colored ink layer comprises at least one of a pictorial pattern layer and a color masking layer [0040]. The pictorial pattern layer can comprise a stabilizer [0042]. The weather resistance improver provides resistance against degradation and discoloration caused by UV light and the like [0059] [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Miyazaki’s light stabilizer as a stabilizer in Ueno’s ornamental layer (The decorative sheet according to claim 2, wherein the decorative layer contains a light stabilizer).  One of ordinary skill in the art would have been motivated to use Miyazaki’s light stabilizer in this layer because both Ueno and Miyazaki disclose the presence of a stabilizer in their corresponding decorative layer and use of a light stabilizer in this layer would provide resistance against degradation and discoloration caused by UV light and the like as disclosed by Miyazaki.
Regarding claims 17 and 22, Miyazaki discloses that the light stabilizer can be a hindered amine-based light stabilizer (The decorative sheet according to claim 15, wherein the light stabilizer is a hindered amine-based light stabilizer – claim 17) (The decorative sheet according to claim 16, wherein the light stabilizer is a hindered amine-based light stabilizer – claim 22) [0065].
Regarding claim 18, Ueno discloses that at least the surface-protecting layer has recesses (The decorative sheet according to claim 1, wherein the decorative sheet further comprises a concave part on the surface of the surface-protecting layer on the opposite side to the surface on the base material side thereof) (see recesses 6 in Figure 1 above) [0012-13]. 
Regarding claim 19, Ueno discloses that the maximum depth of each recess is 15 to 100% based on the total thickness of the decorative sheet (The decorative sheet according to claim 18, wherein a maximum depth D of the concave part and a total thickness T of the decorative sheet have a relation of (0.15 x T ≤ D ≤ T)) [0012].
Regarding claims 20-21, Ueno discloses that the decorative sheet can be adhered to an adherend (A decorative material comprising an adherend and the decorative sheet according to claim 1 – claim 20) [0079]. Examples of adherends include resin boards or metal materials (The decorative material according to claim 20, wherein the adherend comprises at least one member selected from a metal member and a resin member – claim 21) [0080].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Saito (USPGPUB 2007/0184250).
Regarding claim 5, the limitations of claim 1 have been set forth above.
Ueno is silent with regard to the type of titanium white (titanium oxide) used in the base sheet or the ornamental layer.
Saito discloses a decorative sheet having pearl-like brilliance, and a decorative material having this decorative sheet laminated on a base material such as a resin molded body and the like [0002]. The decorative sheet has excellent weather resistance [0002]. When titanium dioxide is of a rutile type, the weather resistance can be further improved as compared with that of an anatase type [0025]. The photocatalysis action of the rutile type is smaller than the anatase type because the band gap is small [0036]. As a result, the promoting action of photo-deterioration of the binder resin is smaller, and weather resistance will be improved [0036].
Saito is analogous because it discloses decorative material including a decorative sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rutile-type titanium oxide as Ueno’s titanium white in the base sheet and/or the ornamental layer (The decorative sheet according to claim 1, wherein the titanium oxide is rutile type titanium oxide).  One of ordinary skill in the art would have been motivated to rutile-type titanium oxide because of the enhanced weather resistance as disclosed by Saito above. Ueno discloses that the decorative member can be used as an architectural exterior member or for the exterior of a vehicle [0087]. It would be desirable to enhance the weather resistance of such members when exposed to the weather/outside environment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Awa et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent).
Regarding claim 14, the limitations of claim 1 have been set forth above. Ueno further discloses an exemplary embodiment wherein a trifunctional urethane acrylate is used to form the surface-protecting layer  (The decorative sheet according to claim 1, wherein the curable resin is an ionizing radiation-curable resin containing a urethane (meth)acrylate oligomer having 2 or more and 8 or less functional groups) [0094].
Ueno is silent with regard to the weight average molecular weight of the urethane (meth)acrylate oligomer.
Awa discloses a decorative sheet having high moldability and scratch resistance, and a high three-dimensional feeling, a decorative resin molded article obtained using the decorative sheet, and a method for producing the same [0001].  A decorative sheet includes at least a base material layer, a first protective layer, and a second protective layer provided on a part of the first protective layer in this order, wherein the first protective layer is formed of an ionizing radiation curable resin composition containing a polyfunctional polycarbonate (meth)acrylate [0017]. The first protective layer 2 is a layer that is provided for improving the scratch resistance, weather resistance and the like of the decorative sheet, and imparting a high three-dimensional feeling to the decorative sheet in cooperation with the later-described second protective layer 3 [0025]. The first protective layer 2 can further contain a polyfunctional urethane (meth)acrylate oligomer as an ionizing radiation curable resin in addition to the polyfunctional polycorabonate (meth)acrylate [0040]. The polyfunctional urethane (meth)acrylate oligomer preferably has 2 to 12 functional groups per molecule for improvement in crosslinking and curing [0040]. The weight average molecular weight of the polyfunctional urethane (meth)acrylate ranges from as low as 2,000 to as high as 30,000 and preferably 10,000 or less for performing control so that the viscosity does not become excessively high [0041].
Awa is analogous because it discloses decorative sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use urethane (meth)acrylate oligomers having 2 to 12 functional groups per molecule and a weight average molecular weight from 2,000 to 10,000 as Ueno’s urethane (meth)acrylate-based oligomers (wherein the curable resin is an ionizing radiation-curable resin containing a urethane (meth)acrylate oligomer having 2 or more and 8 or less functional groups and a weight average molecular weight of 2,500 or more and 7,500 or less).  One of ordinary skill in the art would have been motivated to use such oligomers as Ueno’s oligomers because such oligomers would provide an improvement in crosslinking and curing and an appropriate viscosity for performing control as disclosed by Awa above.

 Response to Arguments
Applicant's arguments on pages 6-9 in the remarks dated 9/20/2022, with regard to claims 1-3, 6-7, 10-13, and 15-22 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) in view of Kawai et al (USPGPUB 2018/0370097) and Miyazaki et al (USPGPUB 2014/0349096), claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Saito (USPGPUB 2007/0184250), and claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al, Kawai et al, and Miyazaki et al as applied to claim 1 above, and further in view of Awa et al (WO 2015/141656A1) (using USPGPUB 2016/0325535 as the English equivalent) have been fully considered but they are not persuasive. Applicant argues unexpected results based on the newly claimed, narrower range for the Martens hardness and the data provided in Table 1 of the disclosure of the present invention. Applicant also contends that claim 1 is allowable in view of the amendment of the surface-protecting layer which now requires such layer to contain a urethane acrylate oligomer.
Examiner’s response: It appears Applicant added the limitation regarding the urethane acrylate oligomer in claim 1 in order to address an issue raised in paragraph 57 of the prior OA regarding unexpected results. Such an amendment addresses this aforementioned issue. However, the requirement to compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range has still not been met. Applicant has changed the endpoints of the claimed range to 10 N/mm2 and 22 N/mm2 to coincide with inventive examples (IE) 2 and 3, respectively. Applicant argues that “as illustrated in Table 1 of the instant application, the scratch resistance of Example 2, with a Martens hardness of 10 N/mm2, has improved to the level B in comparison to Comparative Example 2 (level D) with a Martens hardness of 8 N/mm2. Table 1 also illustrates that the work characteristics and the weather resistance of Example 3, with Martens hardness of 22 N/mm2, have improved to the level A and the level B, respectively, in comparison to Comparative Example 1 (both the work characteristics and the weather resistance have level D) with a Martens hardness of 26 N/mm2. Applicant respectfully submits that the claim range provided the decorative sheet with improved properties, compare to samples outside the claimed range.” However, the prior response by the Examiner in paragraph 58 of the prior OA still holds, i.e. it is unclear from the data where the lower end and the upper end of the unexpected results should occur. Changing the endpoints of the claimed range does not address the issue of comparing a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. It is still unclear where the improvement in scratch resistance occurs – at 9 N/mm2 or at 10 N/mm2? Likewise, when do the “work characteristics” and “weather resistance” properties change from A or B to D between 22 N/mm2 and 26 N/mm2 hardness (comparing IE 3 and CE 1)? Therefore, more tests are required to determine both the upper and lower bounds of criticality of the claimed range.
Applicant argues on pages 7-8 that Kawai fails to disclose a base material and a layer containing titanium dioxide and further fails to disclose modification of the Martens hardness to improve the characteristics of the decorative sheet. Applicant argues that Ueno is silent about the problem due to photocatalyst effect of titanium dioxide as described in paragraph [0009] of the instant application. Applicant concludes that a POSA could not have a reasonable expectation of success in combining Ueno and Kawai to arrive at the instant application that discloses a correlation between the Martens hardness and generation of a minute crack on the decorative sheet surface on subjecting the decorative sheet to bending work.
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Kawai is not relied on to meet the base material and titanium dioxide limitations, rather Ueno is relied on for these limitations. See paragraph 11 in the prior OA. 
Regarding the argument that there would be no reasonable expectation of success in combining Ueno and Kawai, MPEP 2143.02, I, states: “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)” The proposed modification of the prior art, Ueno, in view of the disclosure of Kawai, is to adjust Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2. See paragraph 15 in the prior OA. A reasonable expectation of success is not predicated on the prior art disclosing the same problem to be solved as the presently claimed invention nor the awareness of the correlation between the Martens hardness and generation of a minute crack on the decorative sheet surface on subjecting the decorative sheet to bending work. Rather, the test of whether the reasonable expectation of success requirement is met or not is based on whether a PHOSITA would have a reasonable expectation of success in modifying the Martens hardness of Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2. This appears eminently feasible since Ueno discloses that the surface-protecting layer can be formed from a urethane acrylate oligomer [0052] which is the same composition used to form the present invention’s surface-protecting layer having the claimed Martens hardness. Furthermore, the present invention discloses that the hardness is adjusted by modifying the molecular weight of the urethane acrylate oligomer (see paragraphs [0115-116] and Table 1). Therefore, there would have been a reasonable expectation of success in modifying the Martens hardness of Ueno’s surface-protecting layer 5 to have a Martens hardness of 2.0 to 40.0 N/mm2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781